Banke, Judge.
The appellant was convicted of incest and aggravated sodomy on his 14-year-old daughter. While in custody, he made certain incriminating statements which were received in evidence over objection. The sole error enumerated complains that the statements were the fruits of an illegal arrest because the arrest was made without a warrant. Held:
Appellant’s reliance on the decisions of this court in Hill v. State, 140 Ga. App. 121 (230 SE2d 336) (1976), and Adams v. State, 153 Ga. App. 41 (264 SE2d 532) (1979) is misplaced. In each of those cases the arrest and detention was not only warrantless but without probable cause. In the case before us, the victim’s statement to the police provided probable cause for the arrest and detention. “Probable cause exists where the facts and circumstances within the officers’ knowledge and of which [he] had reasonably trustworthy information are sufficient in themselves to warrant a... belief that an *292offense has been or is being committed.” Quinn v. State, 132 Ga. App. 395, 396 (208 SE2d 263) (1974). The appellant’s subsequent statement, not shown to be otherwise inadmissible, was properly admitted in evidence. See Blake v. State, 109 Ga. App. 636 (3) (137 SE2d 49) (1964). This enumeration of error is without merit.
Argued October 8, 1980
Decided October 30, 1980.
James R. Osborne, for appellant.
W. A. Foster, III, District Attorney, Barbara V. Tinsley, Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Smith, J., concur.